               WHEREAS, this judgment shall be in full satisfaction of all federal and state law

claims or rights that plaintiff may have to damages, or any other form of relief, arising out of the

alleged acts or omissions of Defendants, both served and unserved, the City of New York, New

York City Health and Hospitals Corporation, Gotham Health FQHC, Inc., Sydenham

Renaissance Health Hospital, Renaissance Health Care Network, Inc., Gregory Atwater,

Indramattie Harrilall, and Deborah R. Mabry, or any official, employee, or agent, either past or

present, of the City of New York, any agency thereof, or the New York City Health and

Hospitals Corporation, any agency thereof, Gotham Health FQHC, Inc., Sydenham Renaissance

Health Hospital, and Renaissance Health Care Network, Inc., in connection with the facts and

circumstances that are the subject of the complaint in this action and is not to be construed as an

admission of liability by Defendants or any official, employee, or agent of the City of New York,

or any agency thereof, or the New York City Health and Hospitals Corporation, or any agency

thereof, Gotham Health FQHC, Inc., Sydenham Renaissance Health Hospital, and Renaissance

Health Care Network, Inc., nor is it an admission that plaintiff has suffered any damages;

               WHEREAS, this judgment also will operate to waive plaintiff’s rights to any

claim for interest on the amount of the judgment and will act to release and discharge defendants,

both served and unserved, the City of New York, New York City Health and Hospitals

Corporation, Gotham Health FQHC, Inc., Sydenham Renaissance Health Hospital, Renaissance

Health Care Network, Inc., Gregory Atwater, Indramattie Harrilall, and Deborah R. Mabry, their

successors or assigns, and all past and present officials, employees, representatives and agents of

the City of New York or any agency thereof, New York City Health and Hospitals Corporation

or any agency thereof, Gotham Health FQHC, Inc., Sydenham Renaissance Health Hospital,

Renaissance Health Care Network, Inc., Gregory Atwater, Indramattie Harrilall, and Deborah R.



                                               -2-
Mabry, from any and all claims that were or could have been alleged by plaintiff in the above-

captioned action.

              IT IS HEREBY ORDERED, ADJUDGED, AND DECREED, that pursuant to

Rule 68 of the Federal Rules of Civil Procedure, plaintiff takes judgment against defendants City

of New York, New York City Health and Hospitals Corporation, Gotham Health FQHC, Inc.,

Sydenham Renaissance Health Hospital, and Renaissance Health Care Network in this action in

the gross amount of twenty-five thousand and one dollars (25,001.00) in back pay, less all

applicable deductions and withholdings, plus reasonable attorneys’ fees, expenses, and costs in

an amount to be determined by the Court.

                 18 2020
Dated: February ____,
       New York, New York


                                                           SO ORDERED:


                                                           ___________________________
                                                           U.S. District Judge Analisa Torres




                                              -3-
